Citation Nr: 0716036	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-27 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to May 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This issue was last before the Board in May 2006, when it was 
remanded for further evidentiary development, which has now 
been completed.  Accordingly, the Board will proceed with 
adjudication of the issues on appeal.


FINDINGS OF FACT

1.  The veteran did not incur chronic hepatitis in service. 

3.  The veteran has four service-connected disabilities, none 
of which is individually evaluated as 60 percent disabling, 
with a total combined rating of 60 percent and does not meet 
the threshold requirements for a TDIU.

4.  The veteran is not precluded from securing and following 
some form of substantially gainful employment as a result of 
his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred as a result of active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via letters dated in February 2004 and May 2006.  
These letters also informed the veteran of the information 
and evidence necessary to substantiate a claim of entitlement 
to service connection and a claim for a TDIU.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification regarding degree of disability and how VA 
determines effective dates in a timely fashion.  Nonetheless, 
any defect with respect to the timing of the May 2006 notice 
regarding degree of disability and effective dates has been 
cured by subsequent readjudication of the issue on appeal in 
an April 2007 Supplemental Statement of the Case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, any issues regarding defective notice of downstream 
elements are rendered moot by denial of the issues below. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned letters, which advised the veteran to provide 
the RO with any evidence that might support his claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records and VA medical 
records.  He has not indicated the presence of any 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.  He was scheduled 
for a VA examination in November 2006 in furtherance of 
substantiating the claims on appeal, but failed to appear for 
the examination without explanation.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Hepatitis

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The veteran is claiming that he incurred hepatitis in 
service.  His service medical records contain a November 1977 
report of medical treatment with a diagnosis of viral 
hepatitis, hepatitis antigen pending.  A January 1978 follow 
up for hepatitis contains a diagnosis of recovered hepatitis 
A.  The veteran was notably negative for hepatitis associated 
antigen (HAA) at the time and was dispatched to full duty 
after this follow up.  A later report of medical examination 
dated in November 1982 shows no diagnosis of hepatitis.  

Following his discharge from service, the veteran next sought 
treatment for hepatitis from the VA in April 1986.  In May 
1986, following treatment, the veteran was seen for a follow 
up examination, which resulted in a diagnosis of probable 
acute viral hepatitis, recovering well.  

Of record is a March 2002 report of VA examination in regards 
to hepatitis C.  At the time, the examiner noted a history of 
hepatitis A in service as well as the first apparent 
diagnosis of hepatitis C in June 2001.  The examiner remarked 
that the veteran's hepatitis C was not related to his in-
service bout of hepatitis A. 

Following the veteran's first diagnosis of hepatitis C, he 
sought continued treatment from VA.  Treatment records show 
continued notations of chronic hepatitis C, notably with a 
history of intravenous drug use.  None of the records 
attribute the veteran's hepatitis to service and none contain 
a current diagnosis of hepatitis A.  

Service connection for hepatitis is not established.  The 
veteran's service medical records show a diagnosis of 
hepatitis A in December 1977 that was resolved by January 
1978.  The last report of medical examination prior to his 
discharge fails to mention hepatitis.  Approximately three 
years following his discharge, the evidence shows that the 
veteran once again contracted acute hepatitis, which resolved 
in May 1986.  The veteran was not diagnosed as having chronic 
hepatitis C until June 2001 and the medical evidence does not 
relate this infection to service, in particular his in-
service bout of hepatitis A.  There is no current diagnosis 
of hepatitis A.  Thus, because the veteran's in-service 
hepatitis A was acute and there is no evidence linking his 
currently diagnosed hepatitis C to service, service 
connection for hepatitis must be denied.  

TDIU

VA regulations provide that a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, under certain requirements.  The first 
requirement under 38 C.F.R. § 4.16(a) is a determination in 
the judgment of the rating agency that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If the RO makes  
this determination, the veteran will be granted a TDIU if he 
has one service-connected disability rated at 60 percent or 
more disabling, or, if there are two or more disabilities, 
the veteran has a combined disability rated at 70 percent or 
more disabling, with one of the service connected 
disabilities rated at least 40 percent disabling.  For the 
above purpose of one 60 percent disability or one 40 percent 
disability, disabilities of one or both upper extremities 
including the bilateral factor will be considered as one 
disability.  See 38 C.F.R. §§ 4.16(a), 4.25 (2006).  
38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual  unemployability but who is deemed 
by the Director of  Compensation and Pension Services to be 
unable to secure and follow a substantially gainful  
occupation by reason of  service-connected disabilities to be 
rated totally disabled.  38 C.F.R. § 4.16(b). 

If a veteran does not meet the threshold requirements for the 
assignment of a total rating based on individual 
unemployability but is deemed by the Director of Compensation 
and Pension Services to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, the veteran may be rated totally 
disabled.  See 38 C.F.R. § 4.16(b).  VA must consider the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
bearing on his employability.  

A total disability exists when a service-connected impairment 
renders it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R.  
§ 3.340.  The criteria for determining unemployability also 
includes a subjective standard; veterans are rated totally 
disabled if, in light of their individual circumstances, they 
are unable to secure and follow a substantially gainful 
occupation as the result of a service-connected disability, 
regardless of whether an average person would be rendered 
unemployable by  the circumstances.  See VAOPGCPREC 75-91 
(O.G.C. Prec. 75- 91); 57 Fed. Reg. 2317 (1992).  A veteran's 
unemployment or difficulty obtaining employment is not, by 
itself, enough to prove unemployability.  Moreover, a high 
rating does not itself indicate that the impairment makes it 
difficult for the veteran to acquire or retain employment.  
Rather, the record must reflect some factor which places the 
veteran in a different position than other veterans with the 
same disability rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

The veteran has a number of minor non-service connected 
disabilities; however, a veteran's non-service connected 
disabilities may not be considered in determining whether the 
veteran is entitled to a TDIU.  See 38 C.F.R. § 3.341(a); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Therefore, the 
Board must assess whether disabilities of the left and right 
shoulder, residuals of septorhinoplasty and tension headaches 
alone render the veteran unable to secure employment. 

Entitlement to a TDIU is not established.  Initially, the 
Board notes that the bilateral factor applies to the 
veteran's service-connected right and left shoulder 
disabilities, which are each evaluated as 20 percent 
disabling.  When these evaluations are combined with his 
service connected residuals of septorhinoplasty and tension 
headaches, each evaluated as 10 percent disabling, a 60 
percent disability evaluation is reached.  See 38 C.F.R. 
§§ 4.25, 4.26 (2006).  Accordingly, the veteran does not meet 
the threshold requirements to be considered for a TDIU 
because he does not have one service-connected disability 
rated as 60 percent or more disabling and his multiple 
service-connected disabilities do not yield a combined 
disability rating of 70 percent or greater.  Moreover, 
extraschedular consideration is not appropriate because there 
is no indication in the record that the veteran's service-
connected disabilities prevent him from obtaining gainful 
employment.  Indeed, as evidenced by an April 2005 VA 
examination report, the veteran's main impediment to 
employment is his intravenous drug use.  Thus, the veteran's 
claim for a TDIU must be denied.  


ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to a total disability rating based on a TDIU is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


